Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 19, 2022.
Response to Amendment
3. 	Applicant’s amendment filed on 01/19/2020 has been received, entered into the record and considered.
4.	In view of the response filed on 01/19/2022, no claims have been amended, canceled or newly added.
5.	Claims 1-10 remain pending in this office action. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Behave et al US 9,477,784 B1, in view of Ogren et al US 2014/0067363 A1.
	As per claim 1, Bhave discloses:
	- receiving a name and a raw data source (name and source are received, column 12, line 5-50, Fig. 4-5”), 
	- receiving a query comprised of a list of functions, wherein each function in the list of functions is applied to a function object (a query with regular expression is received and this query has a list of function (1401, 1402, 1403) applied to function object, Fig. 14, column 20, line 20-45, Fig. 14), examiner broadest reasonable interpretation, according to Fig. 
	- parsing the query into each function of the list of functions until a root function object is reached (parsing the query column 26, line 25-35, until root function object reached (i.e. narrow down search until desired object reached (i.e. root object reached)), Fig. 14, 16, column 21, line 10-60),
	- starting with the root function object, applying each function to its function object successively to result in a query calculation (successfully finding the result of the query using nested path (i.e. nested path is a tree like structure which include tree and leaf node), column 22, line 5-55, column 27, line 45-65),
	- and storing the query calculation in a cache database (storing the calculation in cache, column 26, line 50-60).
	Behave does not explicitly disclose a computer implemented method for transforming raw data on a server, comprising. However, in the same field of endeavor Ogren in an analogous art disclose a computer implemented method for transforming raw data on a server, comprising (converting (i.e. transforming) raw data (Para [0064], Fig. 1, item 106, 102), 
	Behave does not explicitly disclose storing, in a graph database, the name being parent of the data source. However, in the same field of endeavor Ogren in an analogous art disclose storing, in a graph database, the name being parent of the data source (storing in a tree structure (i.e. graph database), Para [0079], Fig. 6B, 9-10), 
Behave does not explicitly disclose storing, in the graph database, the query being parent of each function object in the query. However, in the same field of endeavor Ogren in an analogous art disclose storing, in the graph database, the query being parent of each function object in the query (storing in the tree structure (i.e. graph database) query as a function object, (Fig. 7, item 704, 706, Para [0057], [0072], [0103]).

	As per claim 2, rejection of claim 1 is incorporated, and furtherOgren discloses:
	- receiving an update to the raw data source (raw data source (i.e. sources) may be updated over time, Para [0092]), 
	- and for each graph database entry that is parent to the raw data source, deleting the query calculation from the cache database (removing operation (i.e. deleting query) from calculation, Para [0022],  [0131]). 
As per claim 5, rejection of claim 2 is incorporated, and further Bhave discloses:
- wherein at least one function requires a frequency interval in its function object, and further comprising: determining a best frequency for the time series; and transforming the time series according to the best frequency (determining frequency (i.e. pattern) for a time, column 3, line 50-55).
As per claim 6, rejection of claim 3 is incorporated, and further Behave discloses:
- wherein at least one function requires a frequency interval in its function object, and further comprising: determining a best frequency for the time series; and transforming the time series according to the best frequency (frequency (i.e. patter) in a particular time interval, column 7, line 5-15).
As per claim 7, rejection of claim 4 is incorporated, and further Bhave discloses:
- wherein at least one function requires a frequency interval in its function object, and further comprising: determining a best frequency for the time series; and transforming the time series according to the best frequency (determining frequency (i.e. pattern) for a time, column 3, line 50-55).  
As per claim 8, rejection of claim 2 is incorporated, and further Ogren discloses:
- wherein at least one function is additionally applied to a parameter, and a parameter-type inference is made to apply the function to the parameter (applied to search parameter, Para [0103], mapping (i.e. inference to parameter), Para [0029], [0093]-[0094]).
As per claim 9, rejection of claim 3 is incorporated, and further Ogren discloses:
- wherein at least one function is additionally applied to a parameter, and a parameter-type inference is made to apply the function to the parameter (type of parameter mapped, [0086]).
As per claim 10, rejection of claim 4 is incorporated, and further Ogren discloses:
- wherein at least one function is additionally applied to a parameter, and a parameter-type inference is made to apply the function to the parameter (additional parameter type applied and mapped, Para [00167]).
8.	Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Behave et al US 9,477,784 B1, in view of Ogren et al US 2014/0067363 A1, as applied to claim 1, and further in view of Smith US 2002/0143847 A1.
	As per claim 3, rejection of claim rejection of claim 1 is incorporated,
	Combined method of Bhave and Ogren does not explicitly disclose setting a helper processes limit for the server, wherein a number of available helper processes is initially equal to the helper processes limit. However, in the same field of endeavor Smith in an analogous art disclose setting a helper processes limit for the server, wherein a number of available helper processes is initially equal to the helper processes limit (number of available process, Para [0018]), 
	Combined method of Bhave and Ogren does not explicitly disclose requesting a number of processes needed to be performed; and 1when the number of available helper processes is less than the number of processes needed to be performed: performing only the number of available helper processes in parallel; reducing the number of available helper processes to zero. However, in the same field of endeavor Smith in an analogous art disclose requesting a number of processes needed to be performed; and 1when the number of available helper processes is less than the number of processes needed to be performed: performing only the number of available helper processes in parallel; reducing the number of available helper processes to zero (number of process needed (i.e. required), Para [0022], line 1-5, “Another advantage of the present invention is that the user of the system can adjust the priority of the lower priority workload to meet the requirements of that workload while controlling the impact on the response times of the higher priority workload”), 
	Combined method of Bhave and Ogren does not explicitly disclose and performing remaining processes needed sequentially; when the number of available helper processes is greater than or equal to the number of processes needed: performing all processes needed to be performed in parallel; and reducing the number of available helper processes by the number of processes needed. However, in the same field of endeavor Smith in an analogous art disclose performing remaining processes needed sequentially; when the number of available helper processes is greater than or equal to the number of processes needed: performing all processes needed to be performed in parallel; and reducing the number of available helper processes by the number of processes needed (dispatching the processes as needed performing in parallel, Para [0036],  [0037], [0038]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Behave, as previously modified with Ogren, with the teaching of Smith by modifying Behave for speedup access to the stored data without affecting the entire database.

Combined method of Bhave and Ogren does not explicitly disclose setting a helper processes limit for the server, wherein a number of available helper processes is initially equal to the helper processes limit. However, in the same field of endeavor Smith in an analogous art disclose setting a helper processes limit for the server, wherein a number of available helper processes is initially equal to the helper processes limit (number of available process, Para [0018]), 
	Combined method of Bhave and Ogren does not explicitly disclose requesting a number of processes needed to be performed; and 1when the number of available helper processes is less than the number of processes needed to be performed: performing only the number of available helper processes in parallel; reducing the number of available helper processes to zero. However, in the same field of endeavor Smith in an analogous art disclose requesting a number of processes needed to be performed; and 1when the number of available helper processes is less than the number of processes needed to be performed: performing only the number of available helper processes in parallel; reducing the number of available helper processes to zero (number of process needed (i.e. required), Para [0022], line 1-5, “Another advantage of the present invention is that the user of the system can adjust the priority of the lower priority workload to meet the requirements of that workload while controlling the impact on the response times of the higher priority workload”), 
	Combined method of Bhave and Ogren does not explicitly disclose and performing remaining processes needed sequentially; when the number of available helper processes is greater than or equal to the number of processes needed: performing all processes needed to be performed in parallel; and reducing the number of available helper processes by the number of processes needed. However, in the same field of endeavor Smith in an analogous art disclose performing remaining processes needed sequentially; when the number of available helper processes is greater than or equal to the number of processes needed: performing all processes needed to be performed in parallel; and reducing the number of available helper processes by the number of processes needed (dispatching the processes as needed performing in parallel, Para [0036],  [0037], [0038]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Behave, as previously modified with Ogren, with the teaching of Smith by modifying Behave for speedup access to the stored data without affecting the entire database.
Response to Arguments
9.	Applicant's arguments filed on 01/19/2022 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s argument in page 6-8, regarding Bhave reference, applicants argued that Behave does not disclose claimed function. Examiner agree that Bhave does not explicitly teaches the word function. However, according to applicant’s specification, Para [0026], query or queries refers to one or more functions. Examples of functions include data transformation calculation such as add, sort, search etc. Accordingly, examiner interpret regular expression (i.e. query) as function. Behave used such regular expression to build query to query large database object, column 4, line 21-30; column 19, line 45-65.
According to applicant’s specification, Para [0028], and Fig. 3, item 32 a long query expression, chn.realestate.land.sales.value.100mm.cny.m.nsa.nbs.open:sa:div(chn.
realestate.land.sales.area.10k.sqm.m.nsa.nbs.open:sa) is divided into 2 functions, chn.realestate.land.sales.value.100mm.cny.m.nsa.nbs.open" [35] and "chn.realestate.land.sales.area.10k.sqm.m.nsa.nbs.open". Accordingly, Bhave also teaches such concept of dividing/filtering a large regular expression into a multiple smaller expression (i.e. list of functions), See Fig. 14, column 19, line 55-65, examples 1-7 of column 21-25. 

realestate.land.sales.area.10k.sqm.m.nsa.nbs.open:sa) is divided into 2 function chn.realestate.land.sales.value.100mm.cny.m.nsa.nbs.open" [35] and "chn.realestate.land.sales.area.10k.sqm.m.nsa.nbs.open".
In response to applicant’s argument regarding Ogren reference, applicants argued that, Ogren tree structure is not a database. A tree structure is a data structure and not a database. Examiner disagree and respectfully response that, Ogren teaches Knowledge base which is a database. Fig. 9, item 920 and 922 teaches data string, just like example given in applicant’s specification Para [0028], "chn.realestate.land.sales.area.10k.sqm.m.nsa.nbs.open". Such data string parsed into a list of sub-class (i.e. list of functions) and stored as tree structure. Such Tree structure is process for establishing a knowledge base (i.e. graph database), See Fig. 9, item 920, 922 item 900, Fig. 11-12, Para [0097], [0099], Para [0101], [0104] - [0107].
	Accordingly, in view of the applicant’s specification, Behave and Ogren reasonably teaches applicants argued and claimed functions and all other limitation as cited in the office action.
	Therefore, Behave and Ogren alone or in combination teaches claim 1 as claimed. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

			Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167